MEMORANDUM**
Stephanie Kathlyne Breland appeals her guilty-plea conviction, 27-month sentence imposed for distributing methamphetamine, in violation of 21 U.S.C. § 841(a), and consecutive 60-month sentence imposed for possessing a firearm during a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Breland’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Breland has not filed a pro se supplemental brief.
Our review of the Anders brief and our independent review of the record under *704Penson v. Ohio, 488 U.S. 75, 88, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.